Title: John Vaughan to Thomas Jefferson, 27 May 1819
From: Vaughan, John
To: Jefferson, Thomas


          
             Dr sir
            Philad. 27 May 1819
          
          I have directions  from Mr Patrick Gibson to draw for Dr 800—This not being practicable I have pointed out a mode of remittance—He states it to be for your acco.—I have as yet recd no directions & give this notice, lest they should have miscarried
          
            I remain Yours sincerly
            Jn Vaughan
          
        